             Case 2:17-cv-00878-JLR Document 13 Filed 01/27/21 Page 1 of 2



 1                                                          The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9
10   UNITED STATES OF AMERICA,                            NO. 2:17-CV-00878-JLR

11                           Plaintiff,                          2:00-CR-0326-1
12           vs.                                          Order Terminating
                                                          Garnishment Proceeding
13   RODNEY LEE BURNS,
14           Defendant/Judgment Debtor,
15         and
16   AREVA INC.,
17                           Garnishee.
18
19          This matter came before the Court on the United States’ Application to

20   Terminate Garnishment Proceeding. For the reasons stated in the United

21   States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(C).
23
            IT IS ORDERED that the garnishment is terminated and that AREVA NP
24
25   Inc. is relieved of further responsibility pursuant to this garnishment.

26   //

27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                 700 STEWART STREET, SUITE 5220
     (USA v. Rodney Lee Burns and AREVA NP Inc. USDC#: 2:17-CV-00878JLR/2:00-           SEATTLE, WA 98101
     CR-0326-1 - 1                                                                      PHONE: 206-553-7970
             Case 2:17-cv-00878-JLR Document 13 Filed 01/27/21 Page 2 of 2



 1          DATED this 27th day of January, 2021.
 2
 3
 4                                  A
                                    JUDGE JAMES L. ROBART
 5
                                    UNITED STATES DISTRICT COURT JUDGE
 6
 7
     Presented by:
 8
     s/ Kyle A. Forsyth
 9   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                 700 STEWART STREET, SUITE 5220
     (USA v. Rodney Lee Burns and AREVA NP Inc. USDC#: 2:17-CV-00878JLR/2:00-           SEATTLE, WA 98101
     CR-0326-1 - 2                                                                      PHONE: 206-553-7970
